Citation Nr: 0729413	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-07 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cold injury to the left leg.  

2.  Entitlement to service connection for residuals of a cold 
injury to the left leg.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from July 1955 to July 
1958.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2004 rating decisions of 
the St. Petersburg, Florida, VA Regional Office (RO).  

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge in June 2007.  A transcript of 
the hearing has been associated with the claims file.  The 
veteran waived initial agency of original jurisdiction (AOJ) 
consideration of additional evidence submitted at hearing.

The issue of entitlement to service connection for residuals 
of a cold injury to the left leg is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a cold injury to the left leg was 
denied in a July 2002 rating decision.  The veteran did not 
perfect an appeal of the decision.

2.  Evidence submitted since the July 2002 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim and is probative.  


CONCLUSION OF LAW

The July 2002 rating decision, which denied entitlement to 
service connection for a cold injury of the left leg is 
final.  Evidence submitted since that decision is new and 
material and the claim is reopened. 38 U.S.C.A. §§ 5108, 
7105, 7108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no substantive appeal is filed 
within the prescribed period, the action or determination 
shall become final and the claim will not thereafter be 
reopened or allowed except as may be provided by regulations 
not inconsistent with this title.  38 U.S.C.A. § 7105.  See 
38 C.F.R. §§ 20.200, 20.202, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2007).  The veteran filed an 
application to reopen the claim in December 2003.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).



Analysis

Initially, the Board notes that any defect in regard to VCAA 
is harmless as the application to reopen the claim is herein 
granted.  

The issue of entitlement to service connection for a cold 
injury to the left leg was previously addressed and denied by 
the AOJ in July 2002.  In rating decisions, dated in April 
2004 and September 2004, the AOJ determined that no new and 
material evidence had been submitted sufficient to reopen the 
claim.  

At the time of the prior decision in July 2002, the record 
included the service records, post-service medical records, 
and the veteran's statements.  The evidence was reviewed and 
service connection for a cold injury to the left leg was 
denied because there was no evidence of cold injury residuals 
related to service.  The veteran did not appeal and that 
decision is final.  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
however, the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for residuals 
of a cold injury to the left leg.  The evidence submitted 
since the prior final denial in July 2002 is  new and 
material.  
The evidence added to the record includes a February 2004 VA 
record noting a history of a frozen left leg, a June 2004 
record reflecting chronic myofascial pain syndrome in the 
left lower extremity involving the iliotibial band (ITB), and 
a November 2006 diagnosis of peripheral neuropathy.  The 
Board finds the evidence submitted since the prior final 
denial in January 2002 is new and material.  As reflected in 
the July 2002 rating decision, at the time of the prior 
denial, no underlying left leg pathology had been identified.  
The evidence added to the record relates to an unestablished 
fact necessary to substantiate the claim.  Thus, the claim is 
reopened.



ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of a cold injury to the left leg is 
granted.  


REMAND

Initially, the Board notes that in January 2001, the service 
department advised that the veteran's service medical records 
are unavailable, presumably destroyed in a fire at the 
National Personnel Records Center.  The veteran asserts he 
has residuals of a cold injury to the left leg as a result of 
active service in Newfoundland.  His DD Form 214 reflects 
three months of Foreign Service, however, his service 
personnel records have not been associated with the claims 
file.  

In addition, a September 2000 VA treatment record reflects a 
history of service in Newfoundland in the 1950s and of having 
developed numbness in the left lower extremity from cold 
exposure.  The examiner noted that the veteran may have 
gotten frostbite.  The assessment was intermittent 
numbness/pain in the left lower extremity dating back to the 
late 1950s.  On examination, no evidence of residuals of 
frostbite was noted, and no systemic neuropathy was noted.  
Lumbar spine pathology was noted as a possible cause.  VA x-
ray examination of the lumbar spine in September 2000 was 
normal.  

In an October 2000 statement, the veteran's private physician 
stated that he treated the veteran in the early 1960s for 
complaints of numbness in his left leg radiating from his hip 
to his toes, as well as a feeling of coldness and tingling in 
his foot and left leg.  The physician noted that for years 
thereafter, he returned with similar complaints, adding that 
the veteran thought he had sciatica from nerve compression 
from a degenerating lumbar disc.



A December 2001 VA treatment record notes a normal 
electromyography (EMG) of the left lower extremity.  VA 
records, dated in February 2004, note a history of a frozen 
left leg.  The records reflect an assessment of chronic 
myofascial pain syndrome in the left lower extremity 
involving the iliotibial band (ITB).  A November 2006 record 
reflects peripheral neuropathy.  There is insufficient 
evidence upon which to base a determination in this matter. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the veteran's 
201 Personnel File from the service 
department.  All records associated with 
the request, and any records obtained, 
should be associated with the claims file.  

2.  The AOJ should schedule the veteran 
for a VA examination.  The claims file 
should be made available for review in 
conjunction with the examination.  The 
examiner should respond to the 
following:  offer an opinion as to as to 
whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that any 
currently identified left leg disorder 
is related to a cold injury during the 
veteran's active service?  A complete 
rationale should accompany any opinion 
provided.  

3.  If the benefits sought on appeal 
remain denied, a supplemental 
statement of the case should be 
issued.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


